Name: 2008/51/EC: Commission Decision of 20 December 2007 on the allocation to Belgium of additional days at sea within the ICES zones IIa (EC Waters), IVÃ andÃ VIId (notified under document number C(2007) 6541)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  international law;  Europe
 Date Published: 2008-01-16

 16.1.2008 EN Official Journal of the European Union L 13/27 COMMISSION DECISION of 20 December 2007 on the allocation to Belgium of additional days at sea within the ICES zones IIa (EC Waters), IV and VIId (notified under document number C(2007) 6541) (Only the French and Dutch texts are authentic) (2008/51/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 41/2007 of 21 December 2006 fixing for 2007 the fishing opportunities and associated conditions for certain fish stocks and groups of stocks, applicable in Community waters and for Community vessels in waters where catch limitations are required (1), and in particular point 10 of Annex IIA thereto, Having regard to the request made by Belgium, Whereas: (1) Point 8 of Annex IIA to Regulation (EC) No 41/2007 specifies the maximum number of days on which Community vessels of an overall length equal to or greater than 10 meters carrying on board trawls, Danish seines and similar gears (except beam trawls) of mesh sizes equal to or larger than 70 mm, or gillnets and entangling nets except trammel nets may be present from 1 February 2007 to 31 January 2008 within the areas Skagerrak, ICES zones IV and VIId, and the EC waters of ICES zone IIa. (2) Point 10 of Annex IIA to Regulation (EC) No 41/2007 enables the Commission to allocate, on the basis of a request made by Member States, an additional number of days at sea on which a vessel may be present within the geographical area when carrying on board such gears, on the basis of permanent cessations of fishing activities that have taken place since 1 January 2002. (3) Belgium has submitted on 29 June 2007 and 2 October 2007 data demonstrating that vessels, which have ceased activities since 1 January 2002 deployed respectively 2,15 % of the fishing effort deployed in 2001 by Belgian vessels present within the geographical area and carrying on board gillnets or entangling nets (except trammel nets) and 41,96 % of the fishing effort deployed in 2001 by Belgian vessels present within the geographical area and carrying on board trawls, Danish seines and similar gears (except beam trawls) of mesh sizes equal to or larger than 70 mm. (4) In view of the data submitted, 3 additional days at sea for vessels carrying on board gillnets or entangling nets (except trammel nets), 86 additional days at sea for vessels carrying on board trawls, Danish seines and similar gears (except beam trawls) of mesh size equal to or larger than 70 mm and less than 90 mm, 88 additional days at sea for vessels carrying on board trawls, Danish seines and similar gears (except beam trawls) of mesh size equal to or larger than 90 mm and less than 100 mm, and 40 additional days at sea for vessels carrying on board trawls, Danish seines and similar gears (except beam trawls) of mesh size equal to or larger than 100 mm should be allocated to Belgium in the corresponding geographical area (taken as a whole or in part of it) during the period of application of Article 7 of Regulation (EC) No 41/2007, i.e. from 1 February 2007 to 31 January 2008. (5) The measures provided for in this Decision are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS DECISION: Article 1 1. The maximum number of days a fishing vessel flying the flag of Belgium and carrying on board fishing gears listed in point 4.1.c.i, 4.1.c.ii, 4.1.c.iii and 4.1.c.iv of Annex IIA to Regulation (EC) No 41/2007 may be present in the Skagerrak and the ICES zones IIa (EC waters), IV and VIId, as laid down in Table I of that Annex for cases in which no special condition listed in point 8.1 of the same Annex applies, shall be increased by 3 days at sea. 2. The maximum number of days a fishing vessel flying the flag of Belgium and carrying on board fishing gears listed in point 4.1.a.ii of Annex IIA to Regulation (EC) No 41/2007 may be present in the ICES zones IIa (EC waters) and IV, as laid down in Table I of that Annex for cases in which no special condition listed in point 8.1 of the same Annex applies, shall be increased by 86 days at sea. 3. The maximum number of days a fishing vessel flying the flag of Belgium and carrying on board fishing gears listed in point 4.1.a.iii of Annex IIA to Regulation (EC) No 41/2007 may be present in the ICES zones IIa (EC waters), IV and VIId, as laid down in Table I of that Annex for cases in which no special condition listed in point 8.1 of the same Annex applies, shall be increased by 88 days at sea. 4. The maximum number of days a fishing vessel flying the flag of Belgium and carrying on board fishing gears listed in point 4.1.a.iv and 4.1.a.v of Annex IIA to Regulation (EC) No 41/2007 may be present in the ICES zones IIa (EC waters), IV and VIId, and Skagerrak, as laid down in Table I of that Annex for cases in which no special condition listed in point 8.1 of the same Annex applies, shall be increased by 40 days at sea. Article 2 This Decision is addressed to the Kingdom of Belgium. Done at Brussels, 20 December 2007. For the Commission Joe BORG Member of the Commission (1) OJ L 15, 20.1.2007, p. 1. Regulation as last amended by Regulation (EC) No 898/2007 (OJ L 196, 28.7.2007, p. 22).